Beck, J.,
dissenting. — The petition in this ease alleges that plaintiff is the owner of an undivided one-sixth of three tracts of land which, under the statute, he inherited from his deceased wife, who inherited from her father, Joshua McMurty, an undivided one-third of the same lands. Attached to the petition is an abstract of the title appearing of record, which shows that Joshua McMurty entered two of the tracts, and John McMurty entered the other. The defendants in their answer deny all the .allegations of the petition. The cause, upon the order of the court, was tried upon written testimony, and after the proof had been submitted the court took the ease under advisement. John McMurty, brother of Joshua, testified that the tract of land, the patent for which was issued in his name, was intended for Joshua, who furnished the money to make the entry, and that he, with his wife, subsequently conveyed the land to Joshua. There is evidence showing the death of Joshua, the death of plaintiff’s wife, that she was a daughter of Johsua, and other facts establishing title in plaintiff to the one-sixth of the land, if the title thereof was in Joshua. But the record fails to show that the title deeds and patents of the land were offered in evidence. The court finding upon the evidence that plaintiff had failed to establish title to the land, dismissed the petition without prejudice. We are authorized to infer that the failure occurred through oversight and that the court was satisfied plaintiff held a valid title or an equity in the land.
Courts of chancery will dismiss a bill without prejudice when there is “a slip or mistake in the pleadings or in the proof,” and for like causes. 2 Daniels Oh. Plead, and Prac., *165p. 994. In my opinion under this familiar rule prevailing in equity, the Circuit Court rightly dismissed plaintiff’s bill without prejudice to his right to prosecute another action.
The foregoing opinion of the majority of the court is based upon the statutes therein cited. In my judgment these statutes are not intended to limit the power of the court of chancery to grant the relief to which the plaintiff, under the rules prevailing in that forum, is entitled. And I think when, under the rules of equity, it appears that plaintiff has the right to the dismissal of his action without prejudice, these statutes do not cut off that right, which pertains to the relief, not to the form of proceedings.
The statute (Code, § 2507), abolishes all distinction pertaining to the forms of actions. This does not reach rights and remedies. They exist unchanged as prescribed by the rules of equity. As we have seen equity declares that in a case of this character the plaintiff’s bill shall be dismissed without prejudice. Sections 2844 and 2845 must, therefore, be understood as applicable alone to actions at law. If they be held applicable to actions in chancery it follows that the powers of the court of equity is thereby abridged and familiar relief granted in that forum, to attain the ends of justice, is prohibited. But this is not the purpose and spirit of the provision of the chapter of the Code wherein the sections relied upon by the majority of the court are found.
In my opinion the judgment of the Circuit Court ought to be affirmed.